  Case: 4:18-cv-02041-SPM Doc. #: 8 Filed: 01/07/19 Page: 1 of 4 PageID #: 478


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOHN FLETCHER,                                     )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )          Case No. 4:18-CV-2041-SPM
                                                   )
SHADE TREE SERVICE COMPANY, et al.,                )
                                                   )
               Defendants.                         )

                            ORDER SETTING RULE 16 CONFERENCE


       Consent: This case has been randomly assigned to a United States Magistrate Judge.

Unless previously submitted, no later than January 29, 2019, each party must submit to the

Clerk=s Office the consent/option form either consenting to the jurisdiction of a United States

Magistrate Judge or opting to have the case assigned to a United States District Judge.

       IT IS HEREBY ORDERED that,

       1.    Scheduling Conference:          A Scheduling Conference pursuant to Rule 16,

Fed.R.Civ.P., is set for Tuesday, February 5, 2019, at 11:00 AM in the chambers of the

undersigned, 13-South. Any counsel may participate in the conference by telephone, if counsel

notifies the office of the undersigned of his or her intent to do so at least twenty-four (24) hours

in advance of the scheduled conference. At the scheduling conference counsel will be expected

to discuss in detail all matters covered by Rule 16, Fed.R.Civ.P., as well as all matters set forth in

their joint proposed scheduling plan described in paragraph 3, and a firm and realistic trial setting

will be established at or shortly after the conference.

       2.   Meeting of Counsel:         Prior to the date for submission of the joint proposed

scheduling plan set forth in paragraph 3 below, counsel for the parties shall meet to discuss the

following: the nature and basis of the parties= claims and defenses, the possibilities for a prompt

settlement or resolution of the case, the formulation of a discovery plan, and other topics listed
  Case: 4:18-cv-02041-SPM Doc. #: 8 Filed: 01/07/19 Page: 2 of 4 PageID #: 479


below or in Rule 16 and Rule 26(f), Fed.R.Civ.P. Counsel will be asked to report orally on the

matters discussed at this meeting when they appear before the undersigned for the scheduling

conference, and will specifically be asked to report on the potential for settlement; whether

settlement demands or offers have been exchanged, without revealing the content of any offers or

demands; and, suitability for Alternative Dispute Resolution. This meeting is expected to result

in the parties reaching agreement on the form and content of a joint proposed scheduling plan as

described in paragraph 3 below.

       Only one proposed scheduling plan may be submitted in any case, and it must be signed

by counsel for all parties. It will be the responsibility of counsel for the plaintiff to actually

submit the joint proposed scheduling plan to the Court. If the parties cannot agree as to any

matter required to be contained in the joint plan, the disagreement must be set out clearly in the

joint proposal, and the Court will resolve the dispute at or shortly after the scheduling

conference.

       3. Joint Proposed Scheduling Plan: No later than January 29, 2019, counsel shall

file with the Clerk of the Court a joint proposed scheduling plan. All dates required to be set

forth in the plan shall be within the ranges set forth below for the applicable track:
       Track 1: Expedited                  Track 2: Standard                   Track 3: Complex

       *Disposition w/i 12 mos of filing   *Disposition w/i 18 mos of filing   *Disposition w/i 24 mos of filing

       *120 days for discovery             *180-240 days from R16 Conf. for    *240-360 days from R16 Conf
                                           discovery/dispositive motions       for discovery/dispositive motions




The parties= joint proposed scheduling plan shall include:

       (a)        whether the Track Assignment is appropriate; NOTE:                       This case has been

assigned to Track 2: (Standard).

       (b)        dates for joinder of additional parties or amendment of pleadings;

       (c)        a discovery plan including:



                                                       2
  Case: 4:18-cv-02041-SPM Doc. #: 8 Filed: 01/07/19 Page: 3 of 4 PageID #: 480


                (i) a date or dates by which the parties will disclose information and exchange

documents pursuant to Rule 26(a)(1), Fed.R.Civ.P.,

                (ii) whether discovery should be conducted in phases or limited to certain issues,

                (iii) dates by which each party shall disclose its expert witnesses= identities and

reports, and dates by which each party=s experts shall be deposed, giving consideration to

whether serial or simultaneous disclosure is appropriate in the case,

                (iv) whether the presumptive limits of ten (10) depositions per side as set forth in

Rule 30(a)(2)(A), Fed.R.Civ.P., and twenty-five (25) interrogatories per party as set forth in Rule

33(a), Fed.R.Civ.P. should apply in this case, and if not, the reasons for the variance from the

rules,

                (v) whether any physical or mental examinations of parties will be requested

pursuant to Rule 35, Fed.R.Civ.P., and if so, by what date that request will be made and the date

the examination will be completed,

                (vi) a date by which all discovery will be completed (see applicable track range,

Section 3. above);

                (vii) provisions for disclosure or discovery of electronically stored information

pursuant to Fed.R.Civ.P. 16(b)(5);

                (viii) any other matters pertinent to the completion of discovery in this case,

         (d)    the parties= positions concerning the referral of the action to mediation or early

neutral evaluation, and when such a referral would be most productive,

         (e)    dates for filing any motions to dismiss, motions for summary judgment or motions

for judgment on the pleadings,

                 (Note: Thirty (30) days for preparation of the memorandum in opposition and ten
         (10) days for preparation of the reply is appropriate in most cases.)




                                                 3
  Case: 4:18-cv-02041-SPM Doc. #: 8 Filed: 01/07/19 Page: 4 of 4 PageID #: 481


        (f)     the earliest date by which this case should reasonably be expected to be ready for

trial (see applicable track range, Section 3. above);

        (g)     an estimate of the length of time expected to try the case to verdict; and

        (h)     any other matters counsel deem appropriate for inclusion in the Joint Scheduling

Plan.

        4.    Disclosure of Corporate Interests: All non-governmental corporate parties are

reminded to comply with Disclosure of Corporate Interests by filing a Certificate of Interest with

the Court pursuant to E.D.Mo. L.R. 2.09.

        5. Pro Se Parties: If any party appears in this action pro se, such party shall meet with

all other parties or counsel, participate in the preparation and filing of a joint proposed

scheduling plan, and appear for the scheduling conference, all in the same manner as otherwise

required by this order.



                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of January, 2019.




                                               4
